Davis v 1715 Walton Ave. Props., L.L.C. (2017 NY Slip Op 07950)





Davis v 1715 Walton Ave. Props., L.L.C.


2017 NY Slip Op 07950


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Friedman, J.P., Kapnick, Webber, Gesmer, Oing, JJ.


4931 311094/11

[*1]Kisha Chantell Davis, Plaintiff-Appellant,
v1715 Walton Avenue Properties, L.L.C., et al., Defendants-Respondents.


Dubow, Smith & Marothy, Bronx (Steven J. Mines of counsel), for appellant.
Varvaro, Cotter & Bender, White Plains (Heath A. Bender of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered March 16, 2016, which granted defendants' motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Defendants failed to establish prima facie that they did not have actual notice of the hazardous condition of the bathroom floor in plaintiff's apartment (see Negroni v Langsam Prop. Servs. Corp., 124 AD3d 565 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK